Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-21-00396-CV

             CONTINENTAL HOMES OF TEXAS, L.P. d/b/a Express Homes,
                               Appellant

                                               v.

                             Giancarlo PEREZ and Krystle Perez,
                                         Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-10075
                            Honorable Larry Noll, Judge Presiding

     BEFORE JUSTICE RIOS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the trial court’s September 10, 2021
Order Denying the Defendant’s Motion to Compel Arbitration is AFFIRMED. Costs of appeal are
taxed against Appellant Continental Homes of Texas, L.P. d/b/a Express Homes.

       SIGNED October 19, 2022.


                                                _____________________________
                                                Liza A. Rodriguez, Justice